142 F.3d 446
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Patrick Edward MCCORD, Defendant-Appellant.
No. 97-50095.D.C. No. CR-94-00015-LHM.
United States Court of Appeals,Ninth Circuit.
.Submitted April 20, 19982.Decided April 28, 1998.

Appeal from the United States District Court for the Central District of California Linda H. McLaughlin, District Judge, Presiding.
Before BRUNETTI, RYMER and T.G. NELSON, Circuit Judges.

MEMORANDUM1

1
Patrick McCord appeals his sentence imposed following this court's remand for resentencing.  We affirm.


2
McCord contends that the district court erred by denying his request for a downward departure due to sentencing entrapment, imperfect entrapment, extraordinary family circumstances, and the fact that he was the victim of a reverse sting operation.  He also contends that the district court failed to consider the conduct of the government informant and the Drug Enforcement Administration in denying his request for a downward departure due to sentencing entrapment.


3
The district court recognized its authority to depart downward and expressly stated that it had considered the entire record in denying McCord's request for a downward departure.  "We lack jurisdiction to review a district court's discretionary refusal to depart downward from the Guidelines."   See United States v. Webster, 108 F.3d 1156, 1158 (9th Cir.1997).


4
McCord next contends that the district court erred by denying his request for an offense level reduction for acceptance of responsibility.  The record reflects that the district court granted McCord's request and allowed him a two-level reduction.


5
AFFIRMED.



2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, McCord's request for oral argument is denied


1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3